Citation Nr: 1024457	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttramatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk











INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Additional development is necessary prior to further 
disposition of the claim.  On VA psychiatric examination in 
April 2008, the examiner noted that a moderate to severe 
stressor had been conceded, including constant threat of 
severe injury and danger of enemy fire while stationed in 
Vietnam.  However, the examiner determined that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD 
related to his corroborated in-service stressors.  The 
examiner instead determined that the Veteran met the 
diagnostic criteria for adjustment disorder with anxious 
mood.  While the Veteran displayed symptoms of a heightened 
startle response and occasional nightmares, his primary 
symptoms were anxiety, a tendency to worry, and overreaction.  
The examiner did not opine as to whether the Veteran's 
adjustment disorder with anxious mood was related to service.  
In that regard, the Veteran contends that upon returning from 
Vietnam, he was unable to readjust to "normal life."  On VA 
social work note in February 2009, the examiner diagnosed the 
Veteran with anxiety disorder, not otherwise specified, 
dysthymic mood disorder and phase of life problems.

While the Veteran was not actually diagnosed with PTSD, he 
was diagnosed with an adjustment disorder, but the VA 
examiner did not provide an opinion as to the etiology of the 
Veteran's adjustment disorder.  The Court of Appeals for 
Veterans Claims has held that scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the Board finds that a VA examination is necessary in 
order to fairly decide the Veteran's claim.  

Lastly, the record reflects that the Veteran has received 
treatment for his psychiatric disorder since February 2009, 
the date of the most recent VA treatment records of record.  
As records dated after February 2009 have not been associated 
with the claims file, such records should be obtained on 
remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
February 2009 to the present.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the examination 
report should note that review.  The 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to, 
adjustment disorder, anxiety, and PTSD, 
either began during or was otherwise 
caused by the Veteran's military service.  
In doing so, the examiner should 
acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  The 
examiner should provide the rationale, 
with citation to relevant medical 
findings, for the opinions provided.

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


